1.  Applicant's amendment, filed 01/14/2022, is acknowledged.
     
2.  Claims 1-9, 17-21, 26-37  are pending.

3.  Claims 8, and  33-37 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

4. Claims 1-7, 9, 17-21, 26-32  are under examination as they read on a protein comprising (a) a first antigen-binding site that binds NKG2D, (b) a second antigen-binding site tht binds CD33; and (c) an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen binding site that binds CD16 and the species of (a) SEQ ID NOs: 45 and 46 (ADI-29404/F04) as the anti-NKG2D antibody, (b) SEQ ID NO: 125 and 126 (anti-CD33 antibody) and Fc domain or a portion thereof sufficient to bind CD16 that differs from the Fc domain of human IgG1 at one or more of positions that are Q347, K360, D399, F405 and K409.

5.  Applicant’s IDS, filed 01/14/2022, is acknowledged. 

 6.  In view of the amendment filed on 01/14/2022, only the following rejections are remained.	

 
7.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.  Claims 1, 3-7, 17-20, 26-30 and 32 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015153765 for the same reasons set forth in the previous Office Action mailed 10/13/09.

Applicant’s arguments, filed 01/14/2022, have been fully considered, but have not been found convincing.

Applicant submits that [0184] of the `765 application provides more than one hundrered and thirty exemplary “co-targets for oncology,”  yet none of these co-target combinations contain a combination of two targets out of CD, NKG2D and CD16, let alone the combination of all three 

This is not found persuasive because the teachings of the `765 publication is not limited to [0184] but encompass the entire document. The [0185] list NKG2D as additional targets (one or more) involved in oncological diseases that the multispecific antibody analogs disclosed herein may bind.  Further, the `765 publication disclose that CD33 as co-targets for oncology [0184]. The heterodimeric pairs are contained within the Fc region of the multispecific antibody analogs including human Fc region (i.e., must have hinge and CH2 domain) [0111], [0140].  Accordingly, the `765 publication meets the claimed limitation.   The prior art disclosure is simply a shorthand representation of a list that contains a species which reads on Appellants’ claimed invention and which appears “without special emphasis” in the list. Perricone 432 F.3d 1376. Clearly, in at least one embodiment, the `765 publication taught the instantly claimed protein composition.  Applicants have not provided persuasive evidence that the skilled worker would have ignored the CD33 as cancer targeting antigen and  NKG2D as the antigen that mediates some immunological killing activity in the multispecific antibody because they are not described in the`765 as targeting agents.  

9.  Claims 1-7, 17-20, 26-32 stand rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by WO2016207273 (IDS-B77) for the same reasons set forth in the previous Office Action mailed 10/13/09.

Applicant’s arguments, filed 01/14/2022, have been fully considered, but have not been found convincing.

Applicant argues that the `273 does not teach the elements arranged or combined in the same way as in claim 1.  Applicant submits that CD33 is merely provided in the `273 as one out of more than one hundred exemplary “cancer antigens” (page 31-32).  Nowhere within the four corners of the `273 publication teaches a protein comprising all three elements as recited in claim 1.  

However, there is no dispute that the `273 publication disclosed all the required elements that correspond to the recited elements of the claimed protein composition. If one wrote down the target antigens mechanically and specifically each multielement composition species from the `273 publication, the skilled worker would have recognized the protein composition with the recited elements, which reads on the instantly claimed invention. Clearly, in at least one embodiment, `273 publication. taught the instantly claimed composition. 
The prior art disclosure is simply a shorthand representation of a list that contains a species which reads on Appellants’ claimed invention and which appears “without special emphasis” in the list. Perricone 432 F.3d 1376.  Clearly, in at least one embodiment, the `273 publication taught the instantly claimed protein composition.  Applicants have not provided persuasive .  


10.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.  Claims 1-7, 17-20, 26-30, 32 stand rejected under 35 U.S.C. 103 as being unpatentable over Vallera et al (Clin Cancer Res; 22(14); 3440–50, online Feb 4 2016) in view of the US2004/0038339 (IDS-A04) to Kufer or Bryceson et al.  (Blood (2006) 107 (1): 159–166) for the same reasons set forth in the previous Office Action mailed 10/15/2021.

12.  Claim 31 stands  rejected under 35 U.S.C. 103 as being unpatentable over Vallera et al (Clin Cancer Res; 22(14); 3440–50, online Feb 4 2016) in view of the US2004/0038339 (IDS-A04) to Kufer or Bryceson et al.  (Blood (2006) 107 (1): 159–166), as applied to claims 1-7, 17-20, 26-30, 32 above, and further in view of Choi et al (. Mol Cancer Ther; 12(12); 2748–59) for the same reasons set forth in the previous Office Action mailed 10/15/2021.
 
13.  Claim 9 stands rejected under 35 U.S.C. 103 as being unpatentable over Vallera et al (Clin Cancer Res; 22(14); 3440–50, online Feb 4 2016) in view of the US2004/0038339 (IDS-A04) to Kufer or Bryceson et al.  (Blood (2006) 107 (1): 159–166), as applied to 1-7, 17-20, 26-30, 32 above and further in view of WO2016134371 (IDS-B66) for the same reasons set forth in the previous Office Action mailed 10/15/2021.

14.  Claim 21 stands rejected under 35 U.S.C. 103 as being unpatentable over Vallera et al (Clin Cancer Res; 22(14); 3440–50, online Feb 4 2016) in view of the US2004/0038339 (IDS-A04) to Kufer or Bryceson et al.  (Blood (2006) 107 (1): 159–166), as applied to 1-7, 17-20, 26-30, 32 above and further in view of EP2990416 for the same reasons set forth in the previous Office Action mailed 10/15/2021.


Applicant’s arguments, filed 01/14/2022, have been fully considered, but have not been found convincing.
 
Applicant submits that the cited references do not teach or suggest all the claim limitations.  Applicant submits that Vallera has no teachings on a protein comprising “(a) a first antigen-binding site that binds NKG2D” and “(b) a second antigen-binding site that binds CD33,” nor on a protein comprising “(a) a first antigen- binding site that binds NKG2D” and “(c) an antibody 

This not found persuasive because Vallera et al teach therapeutic activity of a trispecific killer engager (TriKE) platform comprising CD16 × CD33 scFvs with or without IL15.  Kufer teaches that cytotoxicity of NK-cells is enhanced by activation of both CD16 and NKG2D-mediated signals [0020]. Bryceson et al teaches synergy among receptors on resting NK cells for the activation of natural cytotoxicity and cytokine secretion. Bryceson et al shows synergistic activation of human NK cells by cross-linking NKG2D and CD16 (see page 162, left col., 1st ¶).
Given that NKG2D and CD16 signaling mediates the cytotoxicity of NK cells, as taught by Kufer and Bryceson, it would have been obvious to one of ordinary skill in the art to have provided/engineered/ incorporated an additional antigen-binding site that binds NKG2D, and thus to have enhanced the cytotoxicity of NK cells in treating MDS of Vallera et al.
Those of skill in the art would have had a reason to substitute the tumor-associated antigen of Kufer with the CD33 tumor associated antigen taught by  Vallera et al because CD33 tumor antigen is associated with myeloid cancer cells such as human acute promeylcytic leukemia cells.  Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).

(i) Applicant submits that Kufer Does Not Cure the Deficiency of Vallera
Applicant submits that Kufer does not mention CD33 at all. Nor does it teach a protein comprising both elements of “(a) a first antigen-binding site that binds NKG2D” and “(b) a second antigen-binding site that binds CD33,” let alone one further comprising “(c) an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16” as recited in claim 1.
The Office relies upon paragraphs [0020] and [0204]-[0205] (Example 6) in Kufer and alleges that “Kufer further teaches that cytotoxicity of NK-cells is enhanced by activation of both CD16 and NKG2D-mediated signals” (Office Action on page 10). However, these sections in Kufer teach using two antibodies—an anti-NKG2D antibody and an anti-CD16 antibody (paragraph [0205] in Kufer). Indeed, Kufer does not teach a protein comprising both elements of “(a) a first antigen-binding site that binds NKG2D” and “(c) an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16,” much less one further comprising “(b) a second antigen-binding site that binds CD33” as recited in claim 1.
However, with respect to the use of both an antigen-binding site that binds to NKG2D and “an antibody Fc domain . . . sufficient to bind to CD16 or an antigen binding–site that binds CD16”, it is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06. Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).

Regarding CD33, the rejection is based on the combined reference teachings and not only on Kufer teachings alone. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc. , 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145. 

It remains the Examiner’s position that given that NKG2D and CD16 signaling mediates the cytotoxicity of NK cells, as taught by Kufer and Bryceson, it would have been obvious to one of ordinary skill in the art to have provided/engineered/ incorporated an additional antigen-binding site that binds NKG2D, and thus to have enhanced the cytotoxicity of NK cells in treating MDS of Vallera et al.
Those of skill in the art would have had a reason to substitute the tumor-associated antigen of Kufer with the CD33 tumor associated antigen taught by Vallera et al because CD33 tumor antigen is associated with myeloid cancer cells such as human acute promeylcytic leukemia cells.  Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).
(ii) Applicant alleges that Bryceson Does Not Cure the Deficiency of Vallera
As acknowledged by the Office, “Bryceson et al shows synergistic activation of human [resting] NK cells by cross-linking NKG2D and CD16” (emphasis added by Applicant). Indeed, Bryceson’s teaching is entirely limited to cross-linking various types of NK cell receptors on resting NK cells. Bryceson has no teaching on any protein binding any of the receptors at the same time. Neither does Bryceson teach anything on CD33. Accordingly, Bryceson does not teach a protein comprising both elements of “(a) a first antigen-binding site that binds NKG2D” and “(c) an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16,” much less one further comprising “(b) a second antigen-binding site that binds CD33” as recited in claim 1.
As such, nor does Bryceson teach any advantage of NKG2D binding in a protein that contains an antigen-binding site that binds CD33 or a protein comprising both an NKG2D- binding domain and a CD16-binding domain. Accordingly, Kufer does not cure the deficiency
However, the term “synergistic” by definition is the interaction or cooperation of two or more substances/agents to produce combined effect greater than the sum of their separate effect. Accordingly and by definition, the CD16 and NKG2D receptors were cross-linked at the same time to produce the synergistic activation. 


Importantly, it is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art.  In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06. Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).

It would have been obvious to one skilled in the art employ CD16×CD33 scFVs taught by Vallera et al with NKG2D antibody taught by Kufer and Bryceson references  to produce CD16-CD33-NKG2D TriKE in the treatment method of acute promeylcytic leukemia cells taught by the Vallera et al as a multitiered approach to immunotherapy similar in principle to trigger NK killing of the target acute promeylcytic leukemia cells.  The reustant TriKE protein would crosslink natural killer (NK) and myeloid tumor cells while also stably incorporating NKG2D antigen-binding site to induce the NK synergistic activation to kill leukemia cells.
III. There Is No Reason Or Motivation Nor Reasonable Expectation of Success to Combine the Cited References
First, Vallera does not offer any reason or motivation nor reasonable expectation of success to be combined with Kufer or Bryceson to arrive at the claimed protein. Vallera “describes the generation of a 161533 TriKE that utilizes IL15 as an intramolecular linker between CD16 and CD33 scFvs” (Vellera on 3441 at the 2" para. of the left column)(emphasis added). Indeed, Vallera teaches “combining cytokines [e.g., IL15] with antibodies” (Vallera on page 3448 at the 1“ para. of the left column). In fact, Vallera does not speak about any need of improving the cytokine-containing TriKE by replacing the cytokine with an antigen-binding site or adding an additional antigen-binding site, let alone one that binds NKG2D. On the contrary, Vallera provides that “161533 TriKE imparts antigen specificity and promotes in vivo persistence, activation, and survival of NK cells. These qualities are ideal for NK cell therapy of myeloid malignancies or targeting antigens of solid tumors” (Vallera at Abstract).

This is not found persuasive because Vallera teaches that IL15 is a signaling for NK cell development, proliferation, survival and activation.  Vallera teaches that the TriKE 16X15X33  molecule successfully boosted ADCC in vitro and in vivo compared with bispecific antibody without IL15. Importantly, the new molecule had the ability to expand and sustain human NK cells in vivo in a xenograft model. This off-the-shelf drug is cost effective and easy to use, desirable qualities for enhancing the selectivity of NK cell therapy of myeloid malignancies or targeting antigens of solid tumors (see Translational Relevance). Vallera teaches that their TriKE platform improved the NK cell response to CD33+ targets, including primary AML blasts, with st ¶ under Discussion). Vallera et al teach that the 161533 TriKE molecules could also be used to enhance endogenous NK cell function against NK sensitive malignancies in the posttransplant setting, with minimal effects on T cells as demonstrated by our in vitro studies, particularly in refractory disease or in patients undergoing reduced intensity conditioning. Although studies shown here target the CD33 antigen in myeloid tumors, the IL15 TriKE platform can easily be adapted to target other tumors by switching the anti-CD33 scFv portion for an scFv targeting a different tumor antigen such as EpCAM present on solid tumor targets, making this a versatile platform for self-sustained NK cell–based immunotherapies (last ¶).
The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combine for their common known purpose. Section MPEP 2144.07.

It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art.  In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06. Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).
The motivation to combine an antigen-binding site of NKG2D with the CD16XCD33 bispecific antibody to result in CD33-TriKE-NKG2D  is to improve NK cell function by generating a stronger interaction through binding with both anti-CD16 and anti-NKG2D sufficiently to produce synergistic NK cell activation and degranulation to target the killing AML cells, i.e., potentiated NK cell-based immunotherapies to CD33+ AML cells. Ultimately, combining NKG2D with the BiKE taught by Vallera in a TriKE platform would improve the efficacy of BiKE taught by Vallera because Kufer and Bryceson show that NKG2D co-engagement with CD16 would enhance cytotoxicity of NK-cells.
Applicant submits that none of Kufer or Bryceson offers any reason or motivation nor reasonable expectation of success to be combined with Vallera to arrive at the claimed protein in claim 1.
Kufer does not provide the motivation to modify the CD33-targeting TriKE taught in Vallera for at least two reasons. First, Kufer does not mention CD33 while teaching a long list of various types of targets. Indeed, Kufer teaches bi-specific antibodies that bind to NKG2D and another target other than CD33. More specifically, Kufer details a quite long list of tumor associated antigens, related cancers and viral infections (Paragraphs [0036]-[0042] and claim 7 in Kufer). Such teachings in Kufer do not motivate an ordinary skilled person in the art to modify the CD33-targeting TriKE taught in Vallera. Second, Kufer does not teach a protein comprising three antigen-binding sites. Instead, Kufer provides a first domain recognizing NKG2D and a second domain (Kufer at Abstract). Indeed, Kufer recites “[i]n another preferred embodiment of the method of the present invention said multifunctional polypeptide is a bi- specific molecule, preferably a bi-specific antibody” (paragraph [0043] in Kufer). In short, Kufer teaches bi-specific 
Similarly, nor does Bryceson provide any motivation to modify the CD33-targeting TriKE taught in Vallera. First, Bryceson also has no mentioning of CD33. Bryceson’s teaching is entirely limited to cross-linking various type of NK cell receptors on resting NK cells. Such teachings in Bryceson do not motivate an ordinary skilled person in the art to modify a CD33- targeting TriKE taught in Vallera. Second, Bryceson does not teach any protein binding any of the NK cell receptors at the same time. A skilled artisan is not motivated by Bryceson to replace the cytokine in the TriKE in Vallera with “(a) a first antigen-binding site that binds NKG2D” or to add such an antigen-binding site to the TriKE in Vallera.
This is not found persuasive because it would have been obvious to co-engage two NK cell activators, CD16 taught in Vallera and NKG2D taught by  Kufer and Bryceson using the TriKE platform taught by Vallera to enhance the killing function of NK in the treatment of leukemia cell expressing CD33.


The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combine for their common known purpose. Section MPEP 2144.07.

It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art.  In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06. Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).

IV. The Unexpected Results Achieved Would Rebut Any Presumption of Obviousness
The Office mentions that “’[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l v. Teleflex Inc., 550 US. 398,416 (2007). Applicant respectfully submits that the claimed subject matter does yield unexpected results.
The specification provides various exemplary proteins as claimed in claim 1, for example, CD33-TriNKET-C26 and CD33-TnNKET-F04 (Paragraphs [00195] and [00204]- [00205] in the as-filed specification). Example 11 and FIG. 40C show that CD33-TriNKET-C26 and CD33-TriNKET-F04 “are able to enhance cytotoxic activity of rested human NK cells in a dose-responsive manner towards the [THP-1] cancer cells” whereas “CD33 monoclonal 
This is not found persuasive for the following reasons:

(i) the showing of surprising results in the specification cannot be clearly equated with the claimed invention. The showing of surprising results is not commensurate in scope with the invention as claimed.  The claims are directed to a genus of NKG2D antigen-binding sites,  a genus of CD33 antigen-binding sites and a genus of F domains/portions, or a genus of CD16 antigen-biding sites in different formats including  separate, conjugates,  TriKE, BiKE among others, while the showings of unexpected results is limited to a particular TriKE of CD33-TriNKET-C26 and CD33-TnNKET-F04.  MPEP §716.02(d). Not all the combinations would result in the surprising effect of enhancing cytotoxic activity of rested human NK cels. There is no showing that other embodiments falling within the claim will behave in a similar manner.    

Thus the results achieved occurred exclusively in an embodiment of the invention as recited in claim 1 (e.g., a first antigen-binding site that binds NKG2D; a second antigen-binding site that binds CD33; and an antibody Fc domain or a portion thereof sufficient to bind CD16 , or a third antigen-binding site that binds CD16) renders the observations not commensurate in scope to claim 1, indeed, not drawn to the invention as claimed at all. The results are, therefore, of limited value in overcoming the Examiner’s strong prima facie case.

(ii) Applicant fails to show that the results were unexpected in the face of the teachings of Bryceson teachings that synergistic activation of human NK cells by cross-linking NKG2D and CD16 (see page 162, left col., 1st ¶). Rather, “expected beneficial results are evidence of obviousness of a claimed invention. Just as unexpected beneficial results are evidence of unobviousness. “ In re Skoner, 517 F.2d 947, 950 (CCPA 1975). 

(iii) The unexpected results argument failed because the Applicant did not provide "persuasive reasoning or credible evidence that the claimed invention achieves any advantage over, or even any result different from, [Kufer or Bryceson]." (Emphasis added.) The Board cited In re Hampel, 162 F.2d 483, 485 (CCPA 1947).

(iv) The burden of demonstrating unexpected results rests on the party asserting them. In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). That burden has not been carried here because Applicant has not provided comparative data to show that the claimed TriNKET-C26 and CD33-TnNKET-F04 provides unexpectedly superior results when compared to the closest prior art of Vallera.  No data is provided on the BiKE of CD16-CD33 (1633) (i.e., without NKG2D) and NKG2D-CD33 (i.e., without CD16) to determine whether the asserted unexpected result is additive or synergistic effect. See In re Baxter Travenol Labs., 952 F.2d 388, 392 .

15.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16.  Claims 1-7, 9, 17-21, 26-32 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16483330 (reference application) in view of Gleason et al 2014 (IDS-C55). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the `330 application are directed to TriNKets comprising anti-NKG2D antibodies, anti-SAA antibody and Fc domain or anti-CD16 antibody.

The `330 applicant claims differ from the instant application only in the recitation that the CD33 in claim.




Those skilled in the art would have had a reason to use CD33 taught Gleason et al or the specification as a substitute for the SAA claimed by the `330 application in the claimed TriNKet to target the NK cells to the AML/MDS tumor cell.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant requested that this rejection be held in abeyance until the indication of allowable subject matter.

The rejection is maintained for the reasons of record.
  

17.  No claim is allowed.

18.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:

(a) US 20210101976 /16/971104

The `976 publication teaches and claims a protein comprising: (a) a first antigen-binding site comprising an Fab fragment that binds NKG2D; (b) a second antigen-binding site comprising a single-chain variable fragment (scFv) that binds CD33 comprising a heavy chain variable domain and a light chain variable domain; and (c) an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16, wherein the scFv is linked to the antibody Fc domain or a portion thereof sufficient to bind CD16, or the third antigen-binding site that binds CD16, via a hinge comprising Ala-Ser or Gly-Ala-Ser (see claims 1-46. 

(b) US 20210054082 /16/967216

The `082 publication teaches the TriKE of CD33-TriNKET-A44 (ADI-27744), CD33-TriNKET-A49 (ADI-27749), CD33-TriNKET-F63 (ADI-29463) [0162], [0163], [0165].

(c) US 20200095327 / 16/483572

The `327 publication teaches that CD33-TriNKET-C26 (ADI-28226), and CD33-TriNKET-F04 (ADI-29404) [0209] [0211].

(d) US 20210079102 /16/967218

The `102 publication teaches CD33-TriNKET-C26 (ADI-28226 and a CD33-binding domain), CD33-TriNKET-F04 (ADI-29404) [0257], [0259].  Further, the `218 claims a method for treating cancer with antigen-binding site that binds NKG2D, an antigen-binding site that binds a tumor-associated antigen; and an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16 (claim 2) wherein the treated disease includes AML (claim 33).


19.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


20.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 2, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644